The Attorney General of Texas
                                         November       21,   1979
MARK WHITE
Attorney General


                   Honorable Ben Z. Grant, Chairman            Opinion No. MW-07
                   Judiciary Committee
                   House of Representatives                    Re:   Salaries of district   attorneys.
                   P. 0. Box 2910
                   Austin, Texas 78769

                   Dear Representative   Grant:

                         You have requested our opinion on the salary of district attorneys
                   under section 3 of the ProfeasIonaI Prosecutors Act, article 332b-4, V.T.C.S.
                   That section provides:

                                 Sec. 3. Each district attorney governed by this Act
                              shall receive from the state compensation equal to 90
                              percent of the compensation that iv provided for a
                              district judge in the General Appropriations        Act.
                              Each commissioners court may supplement the dis-
                              trict attorney’s state salary, but shnJl in no event pay
                              the district    attorney   an amount less than the
                              compensation it provides its highest paid district
                              judge.


                        Your specific question is:

                              In computing a district attorney% supplementary
                              salary, should the commissioners court include the
                              compensation provided to a district judge for service
                              on the Juvenile Board?

                          It is wall established that any compensation received by a judge for his
                   service on the @menIle board is for services rendered as a judge. Jones v.
                   Alexander, 59 S.W.2d 1080 (Tex. 1933); Attorney General Opinions Ii-461
                   ml23            0973). In Holland v. Harris County, 102 S.W.2d 196 (Tex. 19371,
                   the court was required to determine the amount of salary due a special
                   ludge. The special judge was entitled to the same pay as a district judge.
                    The district juc&s received a supplement for their services on the juvenile
                   board, but the special judge had no duties with regard to the juvenile board.
                    Nevertheless, the Supreme Court held that the juvenile board compensation




                                                  p.   265
Honorable Ben Z. Grant    -   Page Two      (NW-87)



was for services as a judge and that it was required to be included in computing the pay
due the special judge. But cf. Allen v. Davis, 333 S.W.2d 441 (Tex. Civ. App. - Amarillo
1960, writ ref’d n.r.e.1 (county court-at-law juee not entitled to additional compensation
paid county judge for juvenile board service).

       Accordingly, since compensation paid by a county to a district judge by virtue of his
service on the juvenile board Is part of his compensation within the meaning of section 3
of article 332b-4, V.T.C.S., the amount must be included in determining the minimum
supplement which may be paid the district attwneys.

                                       SUMMARY

           In determining the minimum        pay due district attorneys covered by
           the Professional Prosecutors       Act, which supplements the district
           attorney’s salary, a county      must include any supplement it pays
           district judges for service on   tha juvenile boar&




                                               Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by C. Robert Heath
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Jim Allison
David B. Brooks
Walter Davis
Bob Gammage
Susan Garrison
Rick Gilpin
William G Reid
Bruce Y oungblood




                                               p.   266